PETITION FOR WRIT OF HABEAS CORPUS
JOHNSON, Judge.
Petition for Habeas Corpus is before this court, on grounds, inter alia, that petitioner specifically requested his court appointed counsel to take an appeal for him; that the court appointed counsel refused and that he was not advised of his absolute constitutional right to counsel on such appeal.
This court appointed a circuit judge of the First Judicial Circuit, the Hon. Woodrow M. Melvin, as commissioner of this court to inquire into the truth of the allegations contained in the petition for ha-beas corpus. Said Commissioner conducted a full hearing at which the petitioner testified at length in his own behalf. He was represented by special court appointed counsel in this hearing. The public de*212fender, who represented the petitioner at his original trial, also testified before the Commissioner.
A careful study of the Commissioner’s report and his recommendations, as well as the petition, has been made, and we are of the opinion and hold that the petition should be denied.
WIGGINTON, C. J., and SPECTOR, J., concur.